MONACO, J.
Bobby Jack Noojin, Jr., appeals the denial of his Rule 3.850 motion in which he asserts claims concerning the lack of effective assistance of his trial counsel and the involuntariness of his plea. Mr. Noojin is not a stranger to this court. In addition to his direct appeal and a prior 3.850 motion, we have also considered his two petitions for habeas corpus and his petition for mandamus.1
His current appeal is successive and improper. Accordingly, we warn Mr. Noojin against filing additional successive pleadings in this court regarding his conviction. See Polk v. State, 820 So.2d 456 (Fla. 5th DCA 2002). His attempt to do so may result in an order instructing the Clerk not to accept further pro se pleadings regarding this case unless signed by an attorney licensed to practice law in Florida.
AFFIRMED.
SHARP, W. and PETERSON, JJ., concur.

. Case Nos. 99-1663, 00-2205, 02-2759, 02-2414, 03-1499.